Title: From George Washington to Elbridge Gerry, 16 August 1776
From: Washington, George
To: Gerry, Elbridge



Dear Sir,
New York Augt 16th 1776.

Your favours of the 3d & 6th have come duly to hand, and Mr Adams’s return affords me an oppertunity of acknowledging the receipt of them, & thanking you for the attention paid to the several matters I took the liberty of mentioning as you passed this place.

The Enemy have given us much time to collect our Strength, and erect the necessary Works of Defence—The Militia from Connecticut are coming in fast, and we have received aid from Phila. & that Provence, notwithstanding which if Accts be true the Enemy will out number Us in this Quarter—Our Troops are very sickly but those which are in health are in high Spirits & not at all backward in making the Appeal.
The Flints you were obliging enough to procure (I am told) are arrived—so are the Micmack Indians sent by yr Honble Council. In haste I am Dr Sir Yr Most Obedt Servt

Go: Washington

